DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 3/23/2022.
Claims 1-20 are pending and have been examined.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/16/2021 is withdrawn.  Claim 14, directed to a separate species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although it is generally known to provide nozzles through a gasket of a washing machine, as shown by Im et al. (US 2014/0033449 A1), including tracing an outer surface of a gasket circumference, as shown by CN 104204333 A, and it is further known to provide gaskets with boundary and seating surfaces bent inward, as shown by Bobed (WO 2014/037840 A1), the prior art of record does not teach or suggest a distribution pipe configured to supply, to the plurality of nozzles, water pumped by the pump, wherein the distribution pipe comprises: a transport conduit that is disposed on an outer circumference of the gasket and extends along the outer circumference of the gasket, and a plurality of outlet ports that protrude from the transport conduit toward the gasket and that are configured to supply water to the plurality of nozzles, wherein the gasket comprises a front body connected to the casing and a rear body connected to the tub, wherein the rear body comprises an accommodating part configured to receive at least a portion of the transport conduit, and wherein the accommodating part comprises: a boundary surface that is bent radially inward from a rear end of the front body toward the passage of the gasket, and a seating surface that is bent rearward from a radial inner end of the boundary surface toward the tub and faces the transport conduit in a radial direction of the gasket, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is simplifying a connection structure through a gasket for uniformly wetting laundry (Applicant’s Specification filed 6/27/2019 at p. 4 lines 1-6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711